Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1) and Chen (PG Pub 2014/0125602 A1).
Regarding claim 1, Hussell teaches a chip on board (COB) display device, comprising: a substrate (170/172 or PCB, paragraph [0072]) including a first surface and a second surface that are opposite to each other; 5an array of spaced-apart micro light-emitting diode (LED) chips (130, paragraph [0066]) disposed on said first surface of said substrate to define thereamong, a recessed portion recessed relative to said micro LED chips; a light-shielding layer (black, opaque, 140, paragraph [0060]) made of an opaque polymer 10material (silicone, paragraph [0069]), said light-shielding layer being disposed on said first surface and being filled in said recessed portion; and a surface-roughened layer (110) made of a light-transmissive optical material (paragraph [0069]), and disposed to cover said light-15shielding layer and said micro LED chips, said surface-roughened layer having a surface which is opposite to said substrate and which is formed with a patterned microstructure.  
Hussell does not teach the surface-roughened layer to be anti-glare layer.
In the same field of endeavor, Chen teaches a rough surface layer can function as an anti-glare layer (paragraph [0046]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that the surface-roughened layer in Hussell was anti-glare layer.
Regarding claim 2, Hussell does not teach in fig. 8 an anti-reflection layer that is disposed to cover on said patterned microstructure of said anti-glare layer.  
Fig. 11A of Hussell teaches an anti-reflection layer (450 with matte finish, paragraph [0091]; matte finish reduces reflection, paragraph [0101]) that is disposed to cover on said patterned microstructure of said anti-glare layer for the benefits of achieving matte finish and protective function (paragraph [0091]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose an anti-reflection layer to cover on said patterned microstructure of said anti-glare layer for the benefits of achieving matte finish and protective function.  
Regarding claim 106, Hussell teaches the COB display device of claim 1, wherein said light-shielding layer is filled to a level not higher than that of said micro LED chips (fig. 8).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1) and Chen (PG Pub 2014/0125602 A1) as applied to claim 2 above, and further in view of Chae et al (PG Pub 2015/0084085 A1).
Regarding claim 3, the previous combination remains as applied in claim 2.
Hussell does not teach said anti-reflection layer has a refractive index ranging 25between that of a semiconductor material for making the15 micro LED chips and that of air.  
In the same field of endeavor, Chae teaches an anti-reflection layer (130, fig. 4) has a refractive index (paragraph [0070]) ranging 25between that of a layer (21) and that of air that sandwich the anti-reflection layer, for the benefit of achieving anti-reflecting function (paragraph [0070]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to said anti-reflection layer to have a refractive index ranging 25between that of sapphire layer 110 (figs. 8 and 11A in Hussell, paragraph [0065]) and that of air, for the benefit of achieving anti-reflecting function.  
It is well known that the refractive index of sapphire to be around 1.76 and that of GaN, which made of the LEDs (paragraph [0042]), to be around 2.29.  As a result it would have been obvious to the skilled in the art before the effective filing date of the invention to make said anti-reflection layer to have a refractive index ranging 25between that of a semiconductor material for making the15 micro LED chips and that of air, for the benefit of achieving anti-reflecting function.  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1) and Chen (PG Pub 2014/0125602 A1) as applied to claim 2 above, and further in view of Sung (PG Pub 2020/0117029 A1).
Regarding claim 4, the previous combination remains as applied in claim 2.
Hussell does not teach anti-fingerprint layer that is disposed to cover on said anti-reflection layer opposite to said 5substrate.
In the same field of endeavor, Sung teaches an anti-fingerprint layer (13, fig. 9) that is disposed to cover on said anti-reflection layer (122) opposite to said 5substrate (110), for the benefit of preventing fingerprints on the layer surface (paragraph [0088]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose an anti-fingerprint layer to cover on said anti-reflection layer opposite to said 5substrate, for the benefit of preventing fingerprints on the layer surface.  
Regarding claim 5, Sung teaches wherein said anti-fingerprint layer is made of a material selected from the group consisting of fluorine-containing compound (paragraphs [0088][0105][0106]), silane compound, and a combination thereof.  
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1) and Chen (PG Pub 2014/0125602 A1) as applied to claim 2 above, and further in view of Tanaka (PG Pub 2009/0096953 A1).
Regarding claim 7, the previous combination remains as applied in claim 1.
Hussell does not teach said substrate is a circuit board having a control circuit.
In the same field of endeavor, Tanaka teaches a substrate is a circuit board having a control circuit (14, fig. 39, paragraph [0063]), 15LED chips (29) being electrically connected to said control circuit, for the benefit of control the LED chips’ operation (paragraph [0063]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said substrate a circuit board having a control circuit, 15said micro LED chips being electrically connected to said control circuit, for the benefit of control the micro LED chips’ operation.  
Regarding claim 8, the previous combination remains as applied in claim 1.
Hussell does not teach an active element and a passive element that are disposed on said second surface of said substrate.
Tanaka teaches an active element (IC 14, fig. 39) and a passive element (wiring 13, or capacitor, paragraph [0063]) that are disposed on said second surface of said substrate 20and that are in signal connection with LED chips (fig. 39), for the benefit of control the micro LED chips’ operation.  
  Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose an active element and a passive element on said second surface of said substrate 20and that were in signal connection with said micro LED chips, for the benefit of control the micro LED chips’ operation.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1), Chen (PG Pub 2014/0125602 A1), Yu et al (US Patent 6,441,395 B1), Kasai et al (PG Pub 2019/0085142 A1), Kasai (PG Pub 2020/0209462 A1, thereafter Kasai 462), and Lee (PG Pub 2011/0309404 A1).
Regarding claim 9, Hussell (see claim 1) a method for making a chip on board (COB) display device, comprising the steps of: a) mounting an array of spaced-apart micro light- 25emitting diode (LED) chips on a first surface of a16 substrate to permit the micro LED chips to define thereamong, a recessed portion; b) filling an opaque polymer material in the recessed portion to form a light- 5shielding layer therein, so as to obtain a semi- finished product.
Hussell does not teach filling the opaque polymer material in the recessed portion by inkjet printing.
In the same field of endeavor, Yu teaches forming an opaque material by inkjet printing for the benefit of reducing cost (column 5, lines 46-56, and column 14, lines 32-33).
 Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to fill opaque polymer material in the recessed portion by inkjet printing for the benefit of reducing cost.
Hussell does not teach how the anti-glare layer is formed.
In the same field of endeavor, Kasai teaches forming a layer, by transfer molding (paragraph [0184]), by providing a mold (50, figs. 2-4) with a mold-releasing layer (1) and which is provided for confronting the 10chips (12) of the semi-finished product; d) positioning the semi-finished product in a mold cavity of the mold in such a manner that the chips faces the mold-releasing layer; and e) after step d), introducing a light-transmissive 15optical material (40) to the mold cavity that is positioned between the semi-finished product and the mold-releasing layer, such that the light-transmissive optical material is cured (paragraph [0172]).
Kasai does not teach the mold-releasing layer to have a micropattern of a concave-convex structure.
In the same field of endeavor, Lee teaches a layer made by transfer molding can be made with uneven surface (paragraph [0135]).  And Hussell teaches the anti-glare layer to have a micropattern of a concave-convex structure (fig. 8, paragraph [0076]).  Thus, Hussell in view of Kasai and Lee teaches the mold-releasing layer to have a micropattern of a concave-convex structure.
Kasai 462 teaches transfer molding to be an inexpensive mass production process (paragraph [0128]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form the anti-glare layer as claimed: that is c) providing a mold with a mold-releasing layer which has a micropattern of a concave-convex structure and which is provided for confronting the micro LED 10chips of the semi-finished product; d) positioning the semi-finished product in a mold cavity of the mold in such a manner that the micro LED chips faces the mold-releasing layer; and e) after step d), introducing a light-transmissive 15optical material to the mold cavity that is positioned between the semi-finished product and the mold- releasing layer, such that the light-transmissive optical material is cured to form an anti-glare layer that covers the light-shielding layer and the micro LED 20chips, and such that the micropattern of the mold- releasing layer is transferred to form a patterned microstructure of the anti-glare layer, for the benefit of achieving mass production with an inexpensive process.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1), Chen (PG Pub 2014/0125602 A1), Yu et al (US Patent 6,441,395 B1), Kasai et al (PG Pub 2019/0085142 A1), Kasai (PG Pub 2020/0209462 A1, thereafter Kasai 462), and Lee (PG Pub 2011/0309404 A1) as applied to claim 9 above, and further in view of Dan et al (PG Pub 2017/0277324 A1).
Regarding claim 10, the previous combination remains as applied in claim 9.
Hussel further teaches forming an anti-reflection layer (450, fig. 11A and fig. 8) on the anti-17glare layer opposite to the substrate (see claim 1).
The previous combination forming the anti-reflection layer by vacuum coating.  
In the same field of endeavor, Dan teaches forming an anti-reflection layer by vacuum coating, for the benefit of achieving thickness control (paragraphs [0142] to [0144]).
Thus, it would have been obvious to the skilled in the art before the effective filling date of the invention to form the anti-reflection layer by vacuum coating for the benefit of achieving thickness control.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1), Chen (PG Pub 2014/0125602 A1), Yu et al (US Patent 6,441,395 B1), Kasai et al (PG Pub 2019/0085142 A1), Kasai (PG Pub 2020/0209462 A1, thereafter Kasai 462), Lee (PG Pub 2011/0309404 A1) and Dan et al (PG Pub 2017/0277324 A1) as applied to claim 10 above, and further in view of Sung (PG Pub 2020/0117029 A1).
Regarding claim 11, the previous combination remains as applied in claim 10.
The previous combination does not teach forming an anti-fingerprint layer on the anti- 5reflection layer opposite to the anti-glare layer.
In the same field of endeavor, Sung teaches after step f) (anti-reflecting layer 122, fig. 9), further comprising a step of: g) forming an anti-fingerprint layer (123, paragraph [0085]) on the anti- 5reflection layer opposite to the anti-glare layer (121), for the benefit of preventing fingerprints (paragraph [0085]).
Thus, it would have been obvious to the skilled in the art before the effective filling date of the invention, after step f), to form an anti-fingerprint layer on the anti- 5reflection layer opposite to the anti-glare layer for the benefit of preventing fingerprints.
Sung does not teach forming the anti-fingerprint layer by deposition or vacuum coating.  
In the same field of endeavor, Dan teaches forming a layer by vacuum coating, for the benefit of securely attaching the layer (paragraph [0142]).
Thus, it would have been obvious to the skilled in the art before the effective filling date of the invention to form the anti-fingerprint layer by vacuum coating for the benefit of securely attaching the layer.
Regarding claim 12, Hussell teaches the method of claim 11, wherein the substrate includes a circuit (150 and 156, fig. 8), the micro LED chips being mounted to be electrically connected to the circuit in step a).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell (PG Pub 2019/0371974 A1), Chen (PG Pub 2014/0125602 A1), Yu et al (US Patent 6,441,395 B1), Kasai et al (PG Pub 2019/0085142 A1), Kasai (PG Pub 2020/0209462 A1, thereafter Kasai 462), Lee (PG Pub 2011/0309404 A1), Dan et al (PG Pub 2017/0277324 A1), and Sung (PG Pub 2020/0117029 A1), as applied to claim 11 above, and further in view of Tanaka (PG Pub 2009/0096953 A1)
Regarding claim 13, the previous combination remains as applied in claim 11.
The previous combination does not teach h) mounting a plurality of electronic components on a second surface of the substrate opposite to the first surface to permit the electronic components to be 15electrically connected to at least one portion of the micro LED chips.
In the same field of endeavor, Tanaka teaches h) mounting a plurality of electronic components (14, fig. 38, paragraph [0063]) on a second surface of the substrate opposite to the first surface to permit the electronic components to be 15electrically connected to at least one portion of the LED chips (29), for the benefit of control the LED chips operation (paragraph [0063]).
Thus, it would have been obvious to the skilled in the art before the effective filling date of the invention to mount a plurality of electronic components on a second surface of the substrate opposite to the first surface to permit the electronic components to be 15electrically connected to at least one portion of the micro LED chips for the benefit of control the micro LED chips operation.
Sung does not teach step h) happens after step g).
It would have been obvious to the skilled in the art before the effective filing date of the invention to form step g after step h for the known benefit of preventing the electronic components (i.e. IC 14 in Tanaka) to chemical contamination during the coating process in step h.
Furthermore, Hussell teaches forming step f (the anti-reflecting layer 450, fig. 11A) without forming electronic components on the second side of the substrate.  Dan teaches to form steps f and g by vacuum coating (see claims 10 and 11).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form step g right after step f in the same vacuum chamber using vacuum coating without having to transfer the substrate elsewhere to form the electronic components, for the benefit of achieving production efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899